DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
 
Response to Arguments
	The Applicant’s arguments with regards to the rejection of claims 1 and 18 under 35 USC § 103 has been considered but are not persuasive.
	In regards to claims 1 and 18, the amendments the claims do not overcome the prior art. Eppink discloses that the radial bearing (ball bearing 58 and notch 62) have “opposing surfaces” which is the combination of the surface of the notch  (62) and the surface of the ball (58). Furthermore, Eppink teaches that “a first alignment member and a second alignment member slidingly engaging one another to allow all of the opposing surfaces to tilt relative to the drill string section."  The bearing (58) and notch (62) tilt relative to the drill string section because both structures are disposed on the knuckle ball (32) which pivots in a given angular direction about axis 74; Fig. 3a; pp[0065], [0071]).
	Therefore, the rejection to claims 1 and 18 will be maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 27, there is no antecedent basis for the limitation “the static radial bearing”. For examination purposes, the limitation will be interpreted as “the radial bearing” that is already claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Eppink et al. (U.S. Publication No. 20050098350) in view of Kirkhope (U.S. Publication No. 20120285748).
In regards to claim 1, Eppink teaches an apparatus (Fig. 3a) for use in a wellbore in a subterranean formation, comprising: 
- a drill string section (28);
 - a drive shaft (80) disposed in the drill string section (28); 
- a bearing assembly (56, 58 and 62) connected to the drive shaft (80), the bearing assembly including at least one radial bearing (bearing 58 and the notch 62 in which 58 is disposed; pp[0065]), wherein at least one of the at least one radial bearing and the at least one axial bearing includes opposing surfaces (the opposing surfaces are the surface of the notch 62 and surface of the ball bearing 58; Fig. 3a, pp[0065]); and
 - an alignment assembly (32 and 36) connecting the bearing assembly (56 and 58, 62) to the drill string section (28; the threads on member 36 and the threads on member 32 allow the device to be assembled together, which holds bearings 58 in place), the alignment assembly having a first alignment member (32) and a second alignment member (36) slidingly engaging one another to allow the opposing surfaces to tilt relative to the drill string section (bearing 58 and notch 62 tilt relative to the drill string section because both structures are disposed on the knuckle ball 32 which pivots in a given angular direction about axis 74; Fig. 3a; pp[0065], [0071]).
	However, Eppink does not explicitly that the bearing assembly comprises at least one axial bearing.
Kirkhope teaches the bearing assembly (62, 64, 66) comprises at least one axial bearing (62 and 64).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify Eppink with the thrust bearings of Kirkhope to protect the downhole apparatus from axial loads.

In regards to claim 3, the combination of Eppink and Kirkwood teaches the apparatus of claim 1.
Eppink further teaches wherein the drive shaft (80) has a first longitudinal axis (72) and the bearing assembly (58) allows for rotation of the drive shaft about the first longitudinal axis (pp[0069] - The angle cam 80 pivots and rotates with the lower housing 28 and thus with bearing pack 16 and bit 12) and the alignment assembly allows for a tilt of the drive shaft about an axis perpendicular to the first longitudinal axis (pp[0069] - An expandable ring 97 connects angle cam 80 with knuckle ball 32 causing angle cam 80 to be an extension of the knuckle ball 32. The angle cam 80 pivots and rotates with the lower housing 28 and thus with bearing pack 16 and bit 12.).  

In regards to claim 4, the combination of Eppink and Kirkwood teaches the apparatus of claim 1.
Eppink further teaches wherein the first alignment member (32) has a first surface (48) and the second alignment member (36) has a second surface (46) in contact with the first surface (48).  

In regards to claim 5, the combination of Eppink and Kirkwood teaches the apparatus of claim 4.
Eppink further teaches wherein at least one of a portion of the first surface (48) and a portion of the second surface (46) are defined by a first sphere (48 and 46 are spherical surfaces; Fig. 3a).  

In regards to claim 6, the combination of Eppink and Kirkwood teaches the apparatus of claim 5.
Eppink further teaches wherein the alignment assembly includes a third alignment member having a third surface and a fourth alignment member having a fourth surface in contact with the third surface (as shown below in the annotated version of Fig.3a).  

    PNG
    media_image1.png
    466
    661
    media_image1.png
    Greyscale

					Figure 3a (annotated)
In regards to claim 7,  the combination of Eppink and Kirkwood teaches the apparatus of claim 6, wherein the drive shaft has a first longitudinal axis, wherein the second alignment member and the third alignment member are connected by a first connection element that limits the rotation between the second and third alignment member about the first longitudinal axis or are one integral part; or wherein the first alignment member and the fourth alignment member are connected by a second connection element that limits the rotation between the first and fourth alignment member about the first longitudinal axis or are one integral part (as shown below in the annotated version of Fig.3a).

    PNG
    media_image1.png
    466
    661
    media_image1.png
    Greyscale

Figure 3a (annotated)

In regards to claim 9, the combination of Eppink and Kirkwood teaches the apparatus of claim 6.
Eppink further teaches wherein at least one of a portion of the third surface and a portion of the fourth surface are defined by a second sphere (As shown below),wherein the first sphere and the second sphere have a common center point (100).

    PNG
    media_image2.png
    376
    678
    media_image2.png
    Greyscale

Figure 3a (annotated)

In regards to claim 18, Eppink teaches a method for performing an operation in a wellbore in a subterranean formation, comprising: 
- positioning a drive shaft (80) in a drill string section (28); 
- connecting a bearing assembly (56 and 58, 62) to the drive shaft (80) using an alignment assembly (32 and 36; pp[0069] - An expandable ring 97 connects angle cam 80 with knuckle ball 32 causing angle cam 80 to be an extension of the knuckle ball 32, which in turn connects the bearing 58 to drive shaft 80 via the ring 97.), the bearing assembly including at least one radial bearing (58, 62 in combination), wherein at least one of the at least one radial bearing and the at least one axial bearing includes opposing surfaces (the opposing surfaces are the surface of the notch 62 and surface of the ball bearing 58; Fig. 3a, pp[0065]), the alignment assembly having a first alignment member (32) and a second alignment member (36); and
 - allowing  the opposing surfaces  to tilt relative to the drill string section using the alignment assembly (bearing 58 and notch 62 tilt relative to the drill string section because both structures are disposed on the knuckle ball 32 which pivots in a given angular direction about axis 74; Fig. 3a; pp[0065], [0071]) by having the first alignment member and the second alignment member slidingly engage one another (pp[0069] - An expandable ring 97 connects angle cam 80 with knuckle ball 32 causing angle cam 80 to be an extension of the knuckle ball 32. The angle cam 80 pivots and rotates with the lower housing 28 and thus with bearing pack 16 and bit 12. Pp[0070] - the knuckle ball 32 pivots within housing 36 and cage 60 to change the direction of drilling.).
However, Eppink does not explicitly teach that the bearing assembly comprises at least one axial bearing.
Kirkhope teaches the bearing assembly (62, 64, 66) comprises at least one axial bearing (62 and 64).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify Eppink with the thrust bearings of Kirkhope to protect the downhole apparatus from axial loads.

In regards to claim 27,  Eppink disclose an apparatus for use in a wellbore in a subterranean formation, comprising: 
- a drill string section (10);
- a drive shaft (80) disposed in the drill string section (10); 
- a bearing assembly (56, 58 and 62) connected to the drive shaft (80), the bearing assembly including at least one radial bearing (bearing 58 and the notch 62 in which 58 is disposed; pp[0065]); and 
- an alignment assembly (32 and 60; Knuckle ball 32 is thus captured within knuckle ball housing 36 and cage 60 to form universal joint 30; pp[0066]) connecting the bearing assembly (56 and 58, 62) to the drill string section (28; the threads on member 36 and the threads on member 32 allow the device to be assembled together, which holds bearings 58 in place), the alignment assembly having a first alignment member (32) and a second alignment member (60) slidingly engaging one another to allow at least a portion of the drive shaft to tilt relative to the drill string section (the knuckle ball 32 pivots within housing 36 and cage 60 to change the direction of drilling; pp[0070]),
 wherein the alignment assembly includes a third alignment member (36) having a third surface (40) and a fourth alignment member (38) having a fourth surface (42) in contact with the third surface (40; Fig. 3a), and wherein the third alignment member (36) carries the radial bearing (58 disposed between 36 and 32; Fig. 3a).
However, Eppink does not explicitly that the bearing assembly comprises at least one axial bearing.
Kirkhope teaches the bearing assembly (62, 64, 66) comprises at least one axial bearing (62 and 64).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify Eppink with the thrust bearings of Kirkhope to protect the downhole apparatus from axial loads.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eppink et al. (U.S. Publication No. 20050098350) in view of Kirkhope (U.S. Publication No. 20120285748) and in further view of Sugiura et al. (U.S. publication No. 20140209389).
In regards to claim 2, the combination of Eppink and Kirkhope teaches the apparatus of claim 1.
The combination of Eppink and Kirkhope is silent regarding wherein the axial bearing and the radial bearing tilt with the drive shaft through the same angle.
  Sugiura wherein the axial bearing and the radial bearing tilt with the drive shaft through the same angle (pp[0025] - the pivot structures 142, 144 may comprise self -aligning roller thrust bearings; Wingquist bearings, which are self -aligning ball bearings (radial) which will allow the pivot structures to align with the shaft 110.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the combination of  Eppink and Kirkhope with the bearings of Sugiura to allow the bearings to maintain alignment with the derive shaft. 

In regards to claim 8, the combination of Eppink and Kirkhope teaches the apparatus of claim 6.
the combination of Eppink and Kirkhope is silent regarding wherein the at least one of the axial bearing and the radial bearing tilt with the drive shaft through the same angle.  
Sugiura teaches wherein the at least one of the axial bearing and the radial bearing tilt with the drive shaft through the same angle (pp[0025] - the pivot structures 142, 144 may comprise self -aligning roller thrust bearings; Wingquist bearings, which are self -aligning ball bearings (radial) which will allow the pivot structures to align with the shaft 110.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the combination of  Eppink and Kirkhope with the bearings of Sugiura to allow the bearings to maintain alignment with the derive shaft. 

Claims 15-17,  19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eppink et al. (U.S. Publication No. 20050098350) in view of Kirkhope (U.S. Publication No. 20120285748) and in further view of Ritchie et al. (U.S. Publication No. 20160312535).
In regards to claim 15, the combination of Eppink and Kirkhope teaches the apparatus of claim 1.
Eppink further teaches a longitudinal axis (72).
The combination of Eppink and Kirkhope is silent regarding wherein the drive shaft has a first longitudinal axis, wherein the drill string section has a second longitudinal axis, and further comprising: at least one eccentricity member associated with the bearing assembly, the at least one eccentricity member tilting the first longitudinal axis relative to the second longitudinal axis a predetermined amount.  
Ritchie discloses wherein the drive shaft (205; Fig. 4a) has a first longitudinal axis (beta), wherein the drill string section (201, 203) has a second longitudinal axis (alpha), and further comprising: at least one eccentricity member (207, 211a,b, 213) associated with the bearing assembly (200), the at least one eccentricity member tilting the first longitudinal axis relative to the second longitudinal axis a predetermined amount (pp[0038]- Inner housing 205 may be coupled to bearings 211a, b.. In order to align or clock the bend of bent outer housing 201 (alpha) with the build angle of inner housing 205 (beta), timing spacer 213 may be positioned between bent outer housing 201 and inner housing 205 in threaded coupler 209.).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the combination of Eppink and Kirkwood with the offset bearing element (eccentricity member) of Ritchie to further accommodate the steering assembly in guiding the drilling bit at the desired direction.

In regards to claim 16, the combination of Eppink, Kirkwood and Ritchie teaches the apparatus of claim 15.
Ritchie further discloses wherein the at least one eccentricity member is adjustable (pp[0037], [0038], Fig. 4a –Bent portion 203 may be fixed or adjustable which is done via 207, 211a,b, 213, and will in turn change the angles alpha and beta relative to gamma).  

In regards to claim 17, the combination of Eppink, Kirkwood and Ritchie teaches the apparatus of claim 15.
Ritchie further teaches wherein the at least one eccentricity member includes a first (211a,b and 207) and a second eccentricity member (213), the first and the second eccentricity members being movable relative to one another and tilting the second longitudinal axis (alpha) between a first value and a second value relative to the first longitudinal axis (pp[0037], [0038], Fig. 4a –Bent portion 203 may be fixed or adjustable which is done via 207, 211a,b, 213, and will in turn change the angles alpha and beta relative to gamma between a first value and a second value.).  

In regards to claim 19, the combination of Eppink and Kirkwood teaches the method of claim 18.
Eppink further teaches a longitudinal axis (72).
The combination of Eppink and Kirkhope is silent regarding wherein the drive shaft has a first longitudinal axis, and the drill string section has a second longitudinal axis, and further comprising: tilting the second longitudinal axis relative to the first longitudinal axis a predetermined amount using at least one eccentricity member.  
Ritchie teaches wherein the drive shaft (205; Fig. 4a) has a first longitudinal axis (beta), and the drill string section (201, 203) has a second longitudinal axis (alpha), and further comprising: tilting the second longitudinal axis relative to the first longitudinal axis a predetermined amount using at least one eccentricity member (pp[0038]- Inner housing 205 may be coupled to bearings 211a, b. In order to align or clock the bend of bent outer housing 201 (alpha) with the build angle of inner housing 205 (beta), timing spacer 213 may be positioned between bent outer housing 201 and inner housing 205 in threaded coupler 209.).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the combination of Eppink and Kirkwood with the offset bearing element (eccentricity member) of Ritchie to further accommodate the steering assembly in guiding the drilling bit at the desired direction.
In regards to claim 20, the combination of Eppink, Kirkwood and Ritchie teaches the method of claim 19.
Ritchie further teaches further comprising adjusting the at least one eccentricity member to change an amount of tilt of the second longitudinal axis relative to the first longitudinal axis (pp[0038]- Inner housing 205 may be coupled to bearings 211a, b. In order to align or clock the bend of bent outer housing 201 (alpha) with the build angle of inner housing 205 (beta), timing spacer 213 may be positioned between bent outer housing 201 and inner housing 205 in threaded coupler 209.).
Allowable Subject Matter
Claims 10-13, 25 and 26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676